DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
Claim 4 has/have been canceled, claims 6-20 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3 and 5 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The instant claims are directed to a cell culture comprising a chemically defined, albumin-free culture medium comprising an inhibitor of TGFb signaling, and a cell population of human self-renewing epicardial cells capable of proliferating in vitro for at least 25 cell divisions without differentiation, and not immortalized, and maintain the ability to undergo EMT.
The scope of the human epicardial cells is broader to encompass any epicardial cells having the properties under the culture condition as claimed, which includes epicardial stem/progenitor cells in vivo, as well as those differentiated in vitro from less differentiated parent cells (e.g. ESCs or induced pluripotent stem cells; ESC or iPSC lines), or those directly dedifferentiated from somatic cells, etc.
The instant specification discloses only those epicardial cells derived from human embryonic stem cell line (H9 or ES03; para. 109 and 115) or human induced pluripotent stem cells (iPSCs) lines (19-9-7; para. 115). 
The instant specification fails to provide sufficient written description to support the entire scope of the claimed human epicardial cells with the claimed properties but only those derived from hESC or hiPSC lines.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a cell culture composition comprising human self-renewing epicardial cells. The claimed human epicardial cells that are self-renewing, proliferating in vitro, not immortalized and maintain the ability to undergo EMT are naturally occurring product. The human epicardial cells are isolated from the adult human heart according to the instant specification (para. [0117]). The naturally occurring epicardial progenitor cells st para.). Zhou et al. (2008, Nature; IDS ref.) teach the identification of Wt1+ epicardial cells located within the epicardium that are cardiomyocyte progenitors, and these cells are multipotent (see entire document). Thus, the claimed WT1 positive human epicardial cells are naturally occurring product. The claims require additional element directed to a chemically defined, albumin-free culture medium comprising an inhibitor of TGFb signaling. These elements are not naturally occurring. However, the presence of the culture medium as claimed does not change characteristics of the naturally occurring epicardial cells as claimed since it is considered that the naturally occurring epicardial progenitor cells are inherently capable of self-renewing, proliferating and maintaining the ability to undergo EMT. It is noted that the instant specification discloses that the presence of an inhibitor of TGFb signaling would maintain the cells without undergoing EMT. However, this does not change the intrinsic characteristic of the epicardial cells to something different from the naturally occurring epicardial cells because the naturally occurring epicardial cells would behave the same way in vivo: i.e. proliferating than differentiating, due to their intrinsic ability/property. Therefore, the presence of the culture medium comprising the inhibitor of TGFb signaling does not change characteristics of the naturally occurring cells.
This judicial exception is not integrated into a practical application because there is nothing additional that integrate the naturally occurring product into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the culture medium as 
	Therefore, the subject matter of the instant claims is not considered to be eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO2015/035506; published on 3/19/2015; of record) in view of Chen et al. (WO2015/042356; published on 3/26/2015; of record) 
Keller et al. teach epicardium cells differentiated from human pluripotent stem cells (hPSCs), and producing WT1+ cardiovascular progenitor cell population that will undergo EMT (paras. [0021]-[0022], [0042], [0097]; Fig. 18).
Keller et al. teach the use of cardiovascular progenitor specification cocktail supplementing a culture medium (para. [0129]).
Keller et al. teach that the cardiovascular progenitor specification cocktail comprises SB431542, an inhibitor of TGFb signaling (para. [0123]).
Keller et al. teach that the cell culture medium for the method can be any known in the art including serum replacement (para. [0060]), however, Keller et al. do not particularly teach “chemically defined, albumin-free culture medium” as claimed.
Chen et al. teach a chemically defined culture medium for stem cell maintenance and differentiation, and the use of the chemically defined culture medium for 
It would have been obvious to a person skilled in the art to use the chemically defined, albumin-free, xeno-free culture medium of Chen et al. for the culture medium of Keller et al.
A person of ordinary skill in the art would have motivated to replace the culture medium of Keller et al. with the chemically defined albumin-free culture medium of Chen et al. because the purpose of the chemically defined albumin-free culture medium of Chen et al. is identical to differentiate human pluripotent stem cells into cardiovascular lineage as the purpose of Keller et al. Thus, one skilled in the art would recognize that the chemically defined albumin-free culture medium of Chen et al. is a culture medium suitable for maintaining and differentiation into cardiovascular lineage of hPSCs as taught by Keller et al.
Regarding claim 4 directed to the culture medium supporting in vitro expansion of human epicardial cells for at least 25 cell divisions, the limitation is directed to the property of the cells cultured in the culture medium. Since Keller et al. in view of Chen et al. teach the identical cells and culture medium as claimed, the cells grown in the chemically defined, albumin-free, xeno-free culture medium of Chen et al. are expected to carry out at least 25 cell divisions as the claimed culture medium. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed on 4/27/2021 have been fully considered but they are not persuasive.
The 101 rejection
Applicant alleged that claim 1 is directed to a cell culture comprising “human self-renewing epicardial cells capable of proliferating in vitro for at least 25 cell divisions without differentiation” and these cells are necessarily different than any cells found in nature. Applicant stated that in contrast to naturally occurring cells, epicardial cells cultured in the claimed cell culture medium are capable of long-term, in vitro expansion without undergoing EMT. 
First, the instant claims do not particularly claim that the epicardial cells are derived from human pluripotent stem cells in vitro. Rather the claims do not exclude epicardial cells in nature. Whether or not applicant alleges the epicardial cells in the claims capable of self-renewing at least 25 cell divisions without differentiation, under the broadest reasonable interpretation, the claimed cells are considered as naturally occurring cells. It is the Examiner’s understanding that cells are dynamic regardless they are isolated from the body or generated in vitro differentiated from stem/progenitor cells, and their properties capable of expanding so much division without differentiation could be their intrinsic properties and/or adjusted environment in culture condition. There is no clear evidence that naturally occurring epicardial cells are not capable of self-renew at least 25 divisions under a proper condition. As indicated above, the instant application is strictly directed to human epicardial cells derived from human pluripotent stem cells in vitro. Applicant is advised to amend the instant claims to disclose that the 
As discussed previously, it is acknowledged that the culture medium of the claimed product is not a product of nature. As the combination of the naturally occurring cells (i.e. epicardial cells) and the man-made cell culture medium (i.e. chemically defined, albumin-free culture medium comprising an inhibitor of TGFb signaling), there is no naturally occurring counterpart. Therefore, the individual product is considered whether it is directed to a judicial exception. The claimed epicardial cells are naturally occurring as discussed in the claim rejection. The analysis of the combined composition is based on whether the claimed combination render improvement on the properties/characteristics of the naturally occurring epicardial cells. Applicant alleged that the presence of an expansion medium comprising TGFb inhibitors yielded the claimed cells capable of at least 25 doublings. However, there is no evidence that the alleged feature of the cells is available only when the claimed cells are cultured in the claimed culture medium comprising a TGFb inhibitor. Rather it is the Examiner’s position that the epicardial cells (cardiac progenitor cells) inherently possess the characteristics to self-renew. As discussed in the claim rejection, Asli et al. teach that there are resident cardiac stem/progenitor cells. In addition, it is known in the art that there are resident cardiac stem/progenitor cells and these cells possess prolonged self-renewing, clonogenic and multipotent characteristics in vitro and in vivo (p.2, 1st col., 2nd para.; p.3, 1st col., 2nd para.; Fig. 4), and they contribute to the replenishment of adult mammalian cardiomyocytes lost after injury, throughout the adult life (p.1, 2nd col., 1st para.) (Le et al. 2016, Cell Death Discovery). Thus, it is the Examiner’s position that the 
As discussed, there is no integration of the judicial exception into a practical application, or there is any additional element other than chemically defined, albumin-free medium comprising a TGFb inhibitor which is one of well-known type of culture medium, and a TGFb inhibitor is commonly utilized as a factor for cell cultures. Thus, these elements are considered as well known, routine and conventional.

The 103 rejection
Applicant alleged that the chemically defined medium of Chen (E8-based growth conditions) contains TGFb1, and one skilled in the art would not look to Chen to arrive at the claimed cell culture which includes an inhibitor of TGFb signaling and a cell population that maintain the ability to undergo EMT because the Chen’s culture medium comprising TGFb1 would teach away from the present invention.
Applicant further argued that the presence of a TGFb inhibitor in the culture medium of the presently claimed invention yields epicardial cells that “retained polarized epithelial morphology and WT1 expression, and stated that a cell culture medium containing TGFb would not have been expected to have the same properties as the presently claimed cell culture requiring a medium that contains a TGF inhibitor. 
With regard to the use of a TGFb inhibitor, it is taught by Keller. The claim rejection was intended to address the use of chemically defined albumin free medium of 
Furthermore, contrary to the applicant’s allegation, Chen teaches the removal of growth factors from the low protein medium for the method of differentiating pluripotent stem cells into cardiac cells, and the growth factors removed include TGFb (see p.31, claims 32 and 33; see also p.14, lines 30-31). As alleged by applicant, E8 medium of Chen contains TGFb1, however, E8 medium is designed for culturing ESC/iPSC, not for differentiating ESC/iPSC into cardiac cells, and Chen clearly teaches a method for deriving a cardiac cell from pluripotent stem cells using a culture medium with TGFb removed (claim 33 of p.31).
	Based on the above discussion, it is the Examiner’s position that the combined teachings of Keller and Chen render the claimed invention obvious.

 Conclusion
No claim is allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAEYOON KIM/Primary Examiner, Art Unit 1632